Citation Nr: 0943592	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-37 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1982.  

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a hearing before the undersigned in May 2008.  

This matter was remanded in June 2008.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDING OF FACT

Hearing loss was not manifested during active service or for 
many years after active service, nor is hearing loss 
otherwise etiologically related to active service. 


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in January 2005.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless.  Although the notice 
provided to the Veteran in January 2005 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided prior to initial certification of the Veteran's 
claim to the Board.  Additionally, this matter was remanded 
in June 2008, and thereafter, the RO issued another notice 
letter to the Veteran in August 2008.  The contents of these 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The August 2008 letter also provided the Veteran with notice 
of the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains several 
reports of VA examinations.  The examination reports obtained 
are fully adequate and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will 
proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

The Veteran has claimed entitlement to service connection for 
bilateral hearing loss due to exposure to noise from aircraft 
and ships during active service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A service Report of Medical Examination for induction 
purposes dated September 18, 1979 reflects that the Veteran's 
ears were clinically evaluated as normal.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
5
5
5
5

Service treatment records reflect that another audiological 
examination was also performed on September 18, 1979.  
Audiometric testing from that examination showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
5
0
LEFT
15
5
0
0
5

A Report of Medical Examination dated in October 1982 for 
separation purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
5
0
0
10
LEFT
25
15
5
10
15

VA outpatient treatment records dated in December 2002 
reflect that the Veteran was assessed with 60 to 70 decibel 
hearing loss in both ears.  

The Veteran underwent a VA examination in March 2003.  He 
reported decreased hearing with background noise as his 
greatest difficulty.  He stated that he was exposed to ship 
noises as a radioman on an aircraft carrier.  He reported 
that his sleeping area was under the flight deck, at the 
point of jet launch.  

Speech recognition and audiometric testing results were not 
noted.  The examiner noted that the Veteran provided very 
inconsistent results throughout pure tone testing, and that 
the service treatment records were inconsistent with these 
results.  The examiner stated that the Veteran's pure tone 
results were better after the Veteran was reinstructed.  The 
examiner recommended that the Veteran be retested in one 
year.  

The Veteran underwent another VA examination in June 2003.  
Speech recognition and audiometric testing results were not 
noted.  The examiner was unable to get consistent responses 
at any frequency in either ear for pure tones.  The Veteran 
was reinstructed several times.  The Veteran also had 
laryngitis and was not able to complete speech testing.  The 
examiner recommended that the Veteran be rescheduled at 
another time with a different examiner.  

The Veteran underwent another VA examination in August 2003.  
He reported hearing loss with the situation of greatest 
difficulty being most listening situations.  He stated that 
military noise exposure included being a radioman near a 
flight deck aboard a ship.  He denied any significant 
civilian noise exposure and reported no recreational noise 
exposure.  

Speech recognition testing showed scores of 88 percent for 
the right ear and 94 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
45
45
55
40
50
LEFT
45
45
30
30
45

The examiner diagnosed bilateral moderate flat mixed hearing 
loss.  The examiner noted that the Veteran was referred for 
an ear, nose and throat evaluation.  

The Veteran underwent another VA examination in January 2005.  
Speech recognition testing showed scores of 88 percent for 
the right ear and 94 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
45
45
55
40
50
LEFT
45
45
30
30
45

The examiner continued the diagnosis of bilateral moderate 
flat mixed hearing loss.  The examiner noted that the 
conclusion by the August 2003 VA examiner that the Veteran's 
claimed hearing loss was not induced by noise exposure during 
his military service continued to stand.  

A January 2005 letter from Dr. T.V. reflects that Dr. T.V. 
diagnosed a relatively flat, moderate sensori-neural hearing 
loss bilaterally.  Dr. T.V. opined that, although the 
Veteran's hearing loss did not reflect the typical noise 
induced hearing loss pattern, it is possible for his hearing 
loss to be attributed to service.  Dr. T.V. reasoned that the 
Veteran was stationed on an aircraft carrier and was exposed 
to the hazardous noise of jet engines on a fairly regular 
basis.  

The Veteran underwent another VA examination in June 2009 
performed by an otolaryngologist.  He reported that he was 
exposed to noise as a radioman during service.  He stated 
that his sleeping quarters were directly under the catapults 
of the aircraft carrier on which he was stationed.  He 
reported that he first became aware of hearing loss "a few 
years after I got out of the military."  He stated that the 
loss gradually became more severe.  He reported little 
history of recreational noise exposure or occupational noise 
exposure since military.  He stated that he had frequent ear 
aches as a child and could recall no ear drainage with these 
infections.  He denied a history of ear surgery.  He reported 
a family history of hearing loss, including his brother's 
hearing loss, which was treated surgically.  

Following physical examination and review of the Veteran's 
claims file, the examiner diagnosed bilateral hearing loss of 
moderate severity.  The examiner noted that the hearing loss 
was flat and fluctuated to a small degree in severity from 
one test to another.  The examiner stated that the Veteran's 
speech discrimination was good on all tests.  The examiner 
opined that the above mentioned characteristics are all 
typical of middle ear disease and do not fit the pattern of 
noise induced hearing loss.  The examiner noted the Veteran's 
history of middle ear disease, the physical examination 
findings, and the family history of middle ear disease, and 
opined that the Veteran's hearing loss is due to middle ear 
disease (infection or otosclerosis) and not noise exposure.  

The Veteran underwent another VA examination in July 2009, 
performed by a doctor of audiology.  He reported noise during 
service from teletypes, circuit noise, radio noise, patches, 
message center, and from catapult directly above sleeping 
quarters.  He stated that he had some post-service 
occupational noise exposure from machinery when he worked for 
the Postal Service for 23 years.  He denied recreational 
noise exposure.  He reported ear aches when he was 7 or 8 
years old.  He stated that he had a family history of hearing 
loss and vertigo.  

Following physical examination, the examiner noted the stated 
history of noise exposure during military service and the 
stated onset of hearing loss in the military.  The examiner 
noted that the configuration of audiogram is not consistent 
with noise exposure from the military.  The examiner stated 
that the Veteran's results are regarded as poor test 
reliability and can not be reported for rating purposes due 
to poor speech recognition threshold, speech detection 
threshold, and pure-tone average agreement.  The examiner 
noted that service treatment records showed normal hearing, 
and therefore an absence of hearing loss during military 
service was noted.  Therefore, the examiner could not resolve 
this issue without resort to mere speculation.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

Evidence weighing in favor of the claim includes the January 
2005 letter from Dr. T.V., who opined that it is possible 
that the Veteran's hearing loss is due to service.  

Evidence weighing against the claim includes the June 2009 
opinion by a VA otolaryngologist who opined that the 
Veteran's hearing loss is due to middle ear disease and not 
noise exposure.  

The Board finds it significant that the January 2005 opinion 
by Dr. T.V. addressed only the possibility that the claimed 
disability began in service, not the probability, and that 
the July 2009 VA examiner indicated that any opinion as to 
causation would be speculative.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 
23 (medical opinions which are speculative or inconclusive in 
nature cannot support a claim).  Moreover, the Board notes 
that the June 2009 VA examination was performed by an 
otolaryngologist, while the January 2005 letter and the July 
2009 VA examination report are from audiologists.  The Board 
therefore finds that the June 2009 VA examination findings 
are entitled to more weight.  Consequently, the Board finds 
that the VA examination findings in June 2009 are entitled to 
more weight than the findings by Dr. T.V. and the July 2009 
VA examiner.  

Additionally, the Board notes that the lack of any evidence 
of continuing bilateral hearing loss for over 20 years 
between the period of active duty and the evidence showing 
bilateral hearing loss is itself evidence which tends to show 
that no bilateral hearing loss was incurred as a result of 
service.  Moreover, there is no medical evidence showing that 
bilateral hearing loss manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from active service, and therefore service connection for 
bilateral hearing loss may not be presumed to have had its 
onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, the "absence" of evidence or "negative" evidence 
of any bilateral hearing loss during service in this case is 
supported by affirmative evidence, consisting of several 
service audiological examinations which showed normal 
audiometric testing, including the October 1982 audiological 
examination immediately prior to separation.  Although the 
Veteran has asserted that his bilateral hearing loss is due 
to acoustic trauma in service, the fact remains, however, 
that there is no record of complaints of hearing loss during 
service, and he has not provided any medical evidence, 
whatsoever, showing findings or a diagnosis of bilateral 
hearing loss until December 2002.   

The Board has considered the Veteran's own lay statements to 
the effect that bilateral hearing loss is causally related to 
service.  However, the Veteran is not competent to provide a 
medical nexus opinion between bilateral hearing loss and an 
injury, disease, or event of service origin.  In the Board's 
opinion, a nexus in this case requires medical expertise.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Where, as here, the determinative issue involves a question 
of a medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that bilateral hearing loss is related 
to an injury, disease, or event of service origin.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).




ORDER

Service connection for bilateral hearing loss is denied.  





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


